Citation Nr: 0009253	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected residuals of a 
shell fragment wound (SFW) of the right lower leg with 
fracture of the right fibula.

2.  Entitlement to service connection for a left knee 
disorder as secondary to the service-connected residuals of a 
SFW of the right lower leg with fracture of the right fibula.

3.  Entitlement to service connection for peripheral 
neuropathy of the fingers and head as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the rating decisions of May 1984 and 
March 1998 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In the March 1998 rating decision, the RO denied service 
connection for a left knee condition and peripheral 
neuropathy of the fingers and head as a result of exposure to 
herbicides.

In the May 1984 decision, the RO denied service connection 
for a right knee disorder as secondary to service-connected 
residuals of SFW of the right leg with fracture of the right 
fibula.  The veteran was notified of this decision in May 
1984.  The record shows that the veteran filed notice of 
disagreement (NOD) with the May 1984 determination in 
November 1984.  His NOD was expressed, among other matters 
raised by the veteran, on a VA Form-9, and through his 
testimony at his personal hearing held in January 1985. 

Following receipt of the veteran's NOD (as described above) 
the RO did not issue a statement of the case (SOC) that 
specifically addressed service connection for a right knee 
disorder as secondary to service-connected residuals of a SFW 
of the right leg with fracture of the right fibula.  
Accordingly, the Board finds that the May 1984 rating 
decision never became final.  In any event, the RO issued a 
rating decision dated in May 1985, which again denied service 
connection for a right knee disorder as secondary to service-
connected residuals of a SFW of the right leg with fracture 
of the right fibula.  In June 1997 the RO issued a rating 
decision on the issue of new and material evidence to reopen 
the claim for service connection for a right knee disorder as 
secondary to service-connected residuals of a SFW of the 
right leg with fracture of the right fibula.

The Board finds that a SOC and a supplemental statement of 
the case (SSOC), which addressed the issue of a right knee 
condition as secondary to a service-connected right ankle 
disability, was issued in July 1997 and March 1998, 
respectively.  Although, in these documents, the RO evaluated 
the claim under the criteria for new and material evidence, 
the content of the SOC and SSOC included sufficient 
information, which did in fact allow the veteran, to 
adequately present his arguments before the Board via the 
filing of a substantive appeal in April 1998.  He also 
proffered testimony on the issue at a personal hearing in 
November 1998.


FINDINGS OF FACT

1.  A right knee disorder is causally related to the service-
connected residuals of a SFW of the right leg with fracture 
of the right fibula.

2.  The claim of entitlement to service connection for a left 
knee disorder as secondary to the service-connected right 
lower leg disability is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  The claim of entitlement to service connection for 
peripheral neuropathy of the fingers and head as a result of 
exposure to herbicides is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  A right knee disorder is proximately due to or the result 
of the service-connected residuals of a SFW of the right leg 
with fracture of the right fibula.  38 U.S.C.A. §§ 1110, 5107 
(West 1991);  38 C.F.R. § 3.310 (1999).

2.  The claim of entitlement to service connection for a left 
knee disorder as secondary to the service-connected right 
lower leg disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim of entitlement to service connection for 
peripheral neuropathy of the fingers and head as a result of 
exposure to herbicides is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records, in pertinent part, show that the 
veteran was wounded in combat.  He received SFWs involving 
the right shoulder and the right lower leg.  There was a 
laceration of the brachial artery and a comminuted fracture 
of the right fibula.  The separation examination report of 
June 1969 indicated that all wounds were healed.  The 
separation examination also showed that there were no 
neurologic, finger or head abnormalities.

In August 1969 the veteran filed a claim for entitlement to 
service connection for injuries due to combat which included 
his right lower leg.  

VA examination in December 1969 shows diagnoses of a 
comminuted fracture of the distal one third shaft of the 
right fibula, healed with no artery or nerve involvement and 
a healed scar over the right lower leg due to fragment 
shrapnel.  X-ray revealed an old fracture deformity of the 
lower fibula with secondary thickening and sclerosis of the 
area involved.   There were numerous small metallic foreign 
bodies in the region of the soft tissues close to the right 
lower tibia and fibula.

In January 1970 the veteran was service-connected for 
residuals of a SFW of the right lower leg with fracture of 
the fibula.  

X-ray of the right knee in September 1979 showed evidence of 
a healed fracture of the lower shaft of the fibula.  Metallic 
fragments were seen in the soft tissues around it.  There was 
no evidence of bony injury near the ankle joint.

VA examination in January 1980 reveals that the veteran 
complained of pain, weakness and stiffness in his left knee.  
Examination revealed tenderness over the left lateral 
suprapatellar tendon.  There was no loss of function or 
motion and no instability.  The diagnosis was tendonitis.  X-
ray showed radiopaque material in the soft tissues posterior 
to the fibula.  The joint space was of normal width.  The 
articular surfaces were smooth.  The impression was normal 
knee.

VA examination of the right ankle in October 1980 revealed a 
minor soft tissue defect over the distal fibula.  X-ray 
showed non-union of the right fibula.  In January 1981 VA 
examiner observed the veteran walking with a normal gait.  
The examiner noted that there was no external lower-right leg 
deformity, but, palpation revealed lateral and anterior 
displacement of the distal fibular fragment at the fracture 
site.  It was noted that ankle and knee motion was of normal 
range.  There was no demonstrable instability of the knee.  
The diagnosis was SFW of the lower right leg, healed, but 
with incompletely healed fracture of the distal fibula.  

In March 1984 the veteran filed an informal claim for service 
connection for a right knee disorder.  He asserted that his 
ankle injury had caused severe deterioration in his right 
knee.  

Also, in March 1984, the veteran was seen by VA for 
complaints of right knee pain.  Examination showed no 
instability, good range of motion and no crepitus.

In May 1984, upon VA examination of the right knee, there was 
no quadricep atrophy, effusion, crepitus, McMurray's, varus 
or valgus instability.  The diagnosis was early degenerative 
arthritis versus meniscal tear pain.

In January 1985 the veteran proffered testimony at a personal 
hearing.  Regarding his right knee, he testified that due to 
the injury to his right ankle he had had to alter his gait, 
and as a result, it had affected his right knee.  He stated 
that his knee had given-out quite a few times.  He also 
stated that he sometimes limped after being on his feet a 
while.  He stated that he did not do any strenuous walking, 
running, or have any other sports activities.  Hearing 
Transcript (Tr.), p. 2.

VA orthopedic examination report of March 1985 shows that the 
veteran had a slight limp that favored the right lower 
extremity.  X-ray of the right knee showed no arthritic or 
bony changes, no traumatic changes and no opaque or metallic 
foreign bodies.  The diagnosis was chronic right knee strain 
secondary to fracture of the right ankle, and old ununited 
distal fibular fracture.  X-ray of the left knee showed a 
cluster of minute flexed and metallic debris in the soft 
tissue posterior to and behind the lateral tibial condyle.  
Otherwise the study was negative with no arthritic changes, 
no traumatic changes and no recent, old or gross effusion.

X-ray of the left knee taken in November 1996 showed there 
were metallic densities in the soft tissues in the proximal 
lower extremity.  The joint space was unremarkable.  A 
private medical treatment record dated in November 1996 
diagnosed the veteran with left knee sprain.  Examination 
showed full range of motion, stability and McMurray's sign 
was negative.

In February 1997 the veteran filed an informal claim for 
service connection for a left knee condition and peripheral 
neuropathy of his fingers and head as a result of exposure to 
Agent Orange.  He asserted that problems with his left knee 
were due to weakness of his lower right extremities.

VA compensation examination of April 1997 showed normal range 
of motion of the right and left knee.  There was slight 
posteromedial tenderness of the right knee and slight 
patellar tenderness of the left knee.  McMurray's sign, 
Drawer and Lachman's tests were negative for both knees.  It 
was noted that a neoprene sleeve was worn on the left knee.  
Also, there was no gross weakness or muscle loss of the left 
knee.  The diagnosis was residual shrapnel wound to the right 
lower leg with an ununited fibula and bilateral knee strain.  
The examiner noted that the knee strains were unrelated to 
the injury sustained during his military service and did not 
represent significant impairment related to the veteran's 
military service.  

Private treatment records dated in January 1998 show full 
range of motion of the left knee and no effusion.  X-ray in 
January 1998 revealed mild osteoarthritic changes in both 
knees, more on the right side.  There was a metallic soft 
tissue density on the left side.  There was also a single 
cluster of metallic density projecting over the lateral 
compartment of the right knee.

At his personal hearing in November 1998 the veteran 
testified that he is currently taking an anti-inflammatory, 
as needed, for both knees.  He further testified that he was 
not treated in-service for a knee condition.  Tr., p. 2.  He 
stated that he had difficulty walking due to pain and 
swelling of his right knee.  He further stated that he was 
prescribed a knee brace for his right knee, which he did not 
wear at this time.  Tr., p. 3.  He stated that he favored his 
right ankle, and that had put a strain on the other one.  
Tr., pp. 7-8.  He testified that he wore a brace or a kind of 
support on his left knee.  He also testified that the left 
knee had never locked, only the right knee.  He stated that 
he was also having a problem with his right foot; he had a 
bone spur in it.  Tr., p. 7.  

The veteran further testified that the ankle caused him to 
limp when the weather changed but on an average, he limped 
bimonthly or weekly.  He stated he believed that over the 
years he had had to adjust and accommodate the right ankle 
and that had affected the knee.  Tr., p 6.  He also stated 
that a doctor had not specifically told him that there is a 
relationship between the ankle and the knee.  Tr., p. 8.  He 
stated that he believed that the service-connected right leg 
disability had affected his right knee and that the right 
knee had affected the left knee.  Tr. p. 10.  

The veteran reported that he had a slight tingling in his 
fingers, but, other than that, he had total dexterity.  He 
also testified that his fingers never really swelled, he had 
no problem holding things when his fingers started to tingle 
and he had no pain.  Tr., pp. 8-9.  He further testified that 
he was exposed to Agent Orange.  Tingling was one of the 
symptoms so he just wanted to check to make sure he had no 
problems.  He stated that this may not be an issue and that 
he was more concerned about his knees because he was 
experiencing physical discomfort.  He stated that peripheral 
neuropathy of the head is not an issue at this point, but he 
did have tingling in his hand and fingers.  Tr., p. 9.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  




The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
degree of 10 percent or more, within a specified presumption 
period after separation from service.  Brock v. Brown, 10 
Vet. App. 155, 160 (1997); See 38 U.S.C.A. §§ 1110, 1112(a), 
1137 (West 1991); 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(a), 3.307, 3.309(a) (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman v. Principi, 3 Vet. App. 503, 505 (1992); 
38 U.S.C. § 1116).

Where there is a lack of official records to corroborate that 
an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.310(a) (1999) provide that 
disability which is proximately due to or the result of a 
service-connected disease or injury, shall be service 
connected.  Further, in a claim for secondary service 
connection for a diagnosis clearly separate from the service-
connected disability, the veteran must present evidence of a 
medical nature to support the alleged causal relationship 
between the service-connected disability and the disorder for 
which secondary service connection is sought, in order for 
the claim to be well grounded.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Id.

If the veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though a veteran may not have had a 
particular condition diagnosed in service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Multiple myeloma; Respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (1999).

Thus, a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence 
of such disease during such period of service.  38 C.F.R. § 
3.307(a) (1999).

The Secretary has, however, determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
59 Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

In order for service connection to be warranted, there must 
be evidence of present disability, which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992);  Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Service connection for a right knee 
disorder as secondary to the service-
connected residuals of a SFW of the right 
leg with fracture of the right fibula.

At the outset, the Board finds that the veteran's claim for 
service connection for a right knee disorder as secondary to 
the service-connected residuals of a SFW of the right leg 
with fracture of the right fibula is well grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim is 
plausible.  In this regard, the veteran has been diagnosed 
with a right knee disorder.  A VA physician has expressed an 
opinion linking the right knee disorder to the service-
connected right lower leg disability.  Accordingly, the 
veteran has presented evidence of a well grounded claim. 

In order to establish service connection for a disability as 
secondary to a service-connected disability, the facts, as 
shown by the evidence, must demonstrate that the claimed 
disability is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (1999); 
Allen, supra.

In the instant case, in March 1985 a VA examiner diagnosed 
the veteran's right knee disorder as chronic right knee 
strain secondary to a fracture of the right ankle.  VA 
examination of April 1997 diagnosed residuals of a shrapnel 
wound to the right lower leg with an ununited fibula and 
bilateral knee strain.  The latest treatment record is dated 
in January 1998 and it reveals that the veteran has mild 
osteoarthritic changes in both knees.  Thus, the evidence 
demonstrates that the veteran has a chronic right knee 
condition, which is the result of his service-connected 
disability of residuals of SFW of the right leg with fracture 
of the right fibula.  Therefore, service connection is 
established and the veteran's right knee condition shall be 
considered a part of the original disability of residuals of 
SFW of the lower leg with fracture of the fibula. See 
38 C.F.R. § 3.310 (1999).

The Board observes that the examiner noted on the VA 
examination report of April 1997 that the veteran's knee 
strains are unrelated to the injury sustained during his 
military service and do not represent significant impairment 
related to the veteran's military service.  Taking into 
account the VA examination of March 1985, wherein the 
examiner indicated that the right knee strain was secondary 
to the veteran's service-connected disability, the Board 
finds that there is an approximate balance of positive and 
negative evidence on the issue of whether the veteran's right 
knee disorder is the result of a his service-connected 
disability.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (1999).  Pursuant to the cited 
regulation, the Board will resolve the positive and negative 
evidence in favor of the veteran.  Based upon the foregoing, 
the Board is able to identify a reasonable basis for a grant 
of the benefit sought in this instance.

Well Groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit, supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claims of 
entitlement to service connection for a left knee disorder as 
secondary to the service-connected disability of the right 
lower leg and peripheral neuropathy of the fingers and head 
as a result of exposure to herbicides are not well grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

Service connection for a left knee 
condition as secondary to the service-
connected disability of the right lower 
leg.

The threshold question in this instance is whether the 
veteran has submitted sufficient medical evidence to 
establish the alleged causal relationship between his 
service-connected disability of the right lower leg and his 
current left knee condition.

The service medical records are negative for any complaints, 
treatment or diagnosis of a left knee disorder.  A post-
service VA examination of the left knee in January 1980 
revealed a diagnosis of tendonitis.  This examination report 
did not contain a medical opinion as to the origin of the 
veteran's left knee disorder.  Upon examination of the knees 
in April 1997 a diagnosis of bilateral knee strain was made.  
The VA medical examiner noted that the knee strains were 
unrelated to the injury sustained during the veteran's 
military service and did not represent significant impairment 
related to his military service.  Thus, objective medical 
evidence shows that there is no relationship between the 
veteran's left knee disorder and his service-connected 
disability of the right lower leg.  Therefore, his claim must 
be denied as not well grounded.

The veteran contends that his service-connected right lower 
leg disability has affected his left knee.  However, as noted 
above, the veteran has presented no objective medical 
evidence indicating that his claimed left knee disorder was 
caused by the service-connected right lower leg disability.  
Although, the veteran may render his lay opinion as to the 
observance of symptoms related to his left knee disorder; he 
is not a medical expert, and is not competent to offer a 
medical opinion.  Espiritu, supra.  It is the province of a 
trained medical professional to draw a conclusion that the 
veteran's left knee disorder is a result of his service-
connected right lower leg disability.  See Jones, supra at 
137.  Consequently, the veteran's lay assertions of medical 
causation cannot constitute evidence to render his claim well 
grounded under 38 U.S.C.A. § 5107.  Grottveit, supra at 92.

Because the veteran has failed to provide competent medical 
evidence of a relationship between his current left knee 
disorder and his service-connected right lower leg 
disability, the Board finds that his claim of entitlement to 
service connection for a left knee disorder as secondary to 
the service-connected disability of the right lower leg is 
not well grounded.

Peripheral neuropathy of the fingers and 
head as a result of exposure to 
herbicides.

A veteran who served in Vietnam and was exposed to certain 
herbicides may establish presumptive service connection if 
certain diseases are manifested to a degree of 10 percent or 
more and the disease is one enumerated in 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307.  However the Court has 
held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza, 
supra where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 (1999).  

Moreover, Section 3.303(b) provides that a veteran may 
utilize the chronic disease shown as such in service 
provision when the evidence demonstrates that the veteran had 
a chronic disease in service or during an applicable 
presumption period and that the veteran presently has the 
same condition.  38 C.F.R. § 3.303(b) (1999); See also Savage 
v. Gober 10 Vet. App. 488, 495 (1997).

In the instant case, the veteran has not submitted probative 
medical evidence that he has peripheral neuropathy of the 
fingers and head or any other condition enumerated in either 
38 U.S.C.A. § 1116(a) (West 1991) or 38 C.F.R. 3.309(e) 
(1999).  There is also no medical evidence indicating 
treatment for peripheral neuropathy of the fingers and head 
in service, or evidence that he developed peripheral 
neuropathy of the fingers and head, during the one-year 
presumption period for acute and subacute peripheral 
neuropathy.  See 38 C.F.R. § 3.307(a)(6)(ii)(iii) (1999).  


The veteran filed a claim for entitlement to service 
connection for peripheral neuropathy of the fingers and head 
in February 1997, nearly 28 years following service.  There 
is no mention of this condition in the record prior to 
February 1997.  The veteran testified at his personal hearing 
that he was exposed to Agent Orange while in the service, and 
because tingling was one of the symptoms, he just wanted to 
check to make sure he had no problems.  He further stated 
that peripheral neuropathy of the head is not an issue at 
this point.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois, supra; Grottveit, supra.  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for peripheral 
neuropathy of the fingers and head as a result of exposure to 
herbicides must be denied as not well grounded.  

As was stated above, the veteran has presented no competent 
evidence, such as a medical opinion, linking his claimed 
peripheral neuropathy of the fingers and head with in-service 
exposure to herbicides, therefore, his claim is not well 
grounded.

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a link between his claimed peripheral neuropathy of the 
fingers and head and an in-service exposure to herbicides or 
any other event.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy of the fingers and head is not well 
grounded.  38 U.S.C.A. § 5107(a).  

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claims for service connection for a left 
knee disorder as secondary to the service-connected right 
lower leg disability and peripheral neuropathy of the fingers 
and head as a result of exposure to herbicides are not well 
grounded, the doctrine of reasonable doubt has no application 
to these claims.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected residuals of a SFW of 
the right leg with fracture of the right fibula is granted.

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a left knee condition 
as secondary to the service-connected residuals of a SFW of 
the right lower leg with fracture of the right fibula is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy 
of the fingers and head as a result of exposure to 
herbicides, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

